Order filed February 9, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00822-CV
                                   ____________

                          ANTHONY SIMON, Appellant

                                        V.

   PENTAIR VALVES & CONTROLS US LP AND KELLY SERVICES,
                    INCORPORATED, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-51477

                                   ORDER

      Appellant’s brief was due January 13, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before March 13, 2017, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM